UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4626


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BENJAMIN FRANKLIN PASS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:12-cr-00085-D-1)


Submitted:   June 30, 2015                 Decided:   July 29, 2015


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Robert E. Waters,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker, Phillip A. Rubin, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Benjamin     Franklin         Pass   appeals         the     district     court’s

imposition     of   restitution        after    he    pleaded       guilty     to,   inter

alia, failing to notify the Environmental Protection Agency of

his    involvement      in    waste    activities      and        unlawfully    diluting

contaminated      oil,   both    in     violation      of    the     Toxic    Substances

Control Act, 15 U.S.C.A. §§ 2601-2695d (West 2009 & Supp. 2015),

and aiding and abetting those crimes in violation of 18 U.S.C.

§ 2 (2012).       On appeal, Pass does not challenge the restitution

amounts but argues that the district court was without authority

to    order    restitution      to    entities       that    Pass     claims    are   not

victims of his crimes.          Finding no error, we affirm.

       “We review a district court’s restitution order for abuse

of discretion.”          United States v. Freeman, 741 F.3d 426, 431

(4th    Cir.    2014).        The     district       court    imposed        restitution

pursuant to the Victim and Witness Protection Act (VWPA), 18

U.S.C. § 3663 (2012), which allows a sentencing court to order a

defendant convicted of any Title 18 offense to make restitution

“to any victim of such offense.”                     18 U.S.C. § 3663(a)(1)(A).

“[T]he term ‘victim’ means a person directly and proximately

harmed as a result of the commission of an offense for which

restitution       may    be    ordered[.]”            18     U.S.C.     § 3663(a)(2).

Restitution is appropriate only for victims harmed by “conduct

underlying an element of the offense of conviction, or an act

                                            2
taken    in    furtherance          of   a     scheme,     conspiracy,      or    pattern   of

criminal activity that is specifically included as an element of

the offense of conviction.”                      United States v. Blake, 81 F.3d
498, 506 (4th Cir. 1996).

        Pass contends that the district court erred in ordering him

to    make    restitution           to   the    EPA,     AIG   Special      Insurance,      and

Colonial Oil Industries, Inc.                       However, it is evident from the

record       that    Pass’s      failure       to    notify    the    EPA    of   a   serious

contamination            led   to   Colonial        unknowingly      purchasing       a   large

amount of contaminated oil from Pass.                          As a direct result of

this purchase, Colonial incurred substantial losses when it was

forced to destroy the contaminated oil and undertake significant

cleanup efforts.               Pass’s insurer, AIG, made payouts to Colonial

because of the contaminated oil and, thus, also was directly

harmed by Pass’s failure to notify the EPA.                            Finally, the EPA

was   harmed        by    Pass’s     unlawful        oil   dilution    practices,         which

spread contaminants throughout Pass’s facility and caused the

EPA to expend additional costs to clean up the site than would

have been necessary had no dilution occurred.                          Because all three

victims were directly and proximately harmed by the criminal

conduct for which Pass was convicted, the district court did not

abuse its discretion in ordering Pass to make restitution to

them.



                                                 3
     Accordingly, we affirm the district court’s judgment.                We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      4